Citation Nr: 0000708	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-12 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a cervical or neck 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1984 to April 
1997.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action in March 1998 by Department of Veterans 
Affairs (VA) Medical and Regional Office Center (M&ROC) in 
Fort Harrison, Montana.

Service connection is in effect for residuals, left ankle 
injury, evaluated as 10 percent disabling; a left elbow 
condition, rated as 10 percent disabling; a right shoulder 
condition, rated as 10 percent disabling; and residuals, 
fracture, left middle finger, rated as noncompensably 
disabling.  Service connection has been denied for a number 
of other disorders, none of which are part of the current 
appeal except as shown on the front cover of this decision.

The veteran provided testimony at a personal hearing before a 
Hearing Officer at the M&ROC in August 1998.


FINDINGS OF FACT

1.  Post-service evidence reasonably demonstrates chronic 
disabilities of the left shoulder, neck or cervical and low 
back areas.

2.  In service, the veteran had recurrent problems including 
injuries involving his left shoulder, cervical and lumbar 
areas.  

3.  Since service, medical experts have tacitly or overtly 
addressed the veteran's current problems in those same areas 
as being a result of the inservice injuries and disabilities.  


CONCLUSION OF LAW

The claim of entitlement to service connection for left 
shoulder, neck and low back disorders is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claim: Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (the Court) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  




In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  


Summary Background and Analysis

Before the Board is permitted to undertake development of the 
evidence further, and thus make a determination as to the 
substantive merits of the case, it must address the issue of 
whether the claim is well grounded.  If so, then, and only 
then, can the case be returned to the VAM&ROC for further 
development.  

As noted in the regulatory and judicial criteria discussed 
above, the threshold for finding a case to be well grounded 
in such a circumstance is much lower than for an ultimate 
substantive grant of service connection.

Herein, the veteran had active service from January 1984 
until April 1997.  Service medical records show repeated 
problems, complaints, some injuries and treatment relating to 
the low back, neck and cervical areas, and left shoulder.

Specifically, in March 1993, the veteran was seen for 
complaints of daily headache and neck pain with a history of 
whiplash.  Slight developmental variations in the cervical 
spine were found on X-rays.

Service records show that in June 1995, the veteran was seen 
on several occasions for left shoulder pain, and reported 
that he had had an old whiplash injury to the neck.  He said 
that he had reinjured the shoulder by pulling the muscle two 
months before while doing plastic pipe work.  

One the June 28 visit, the veteran was still wearing a sling.  
He reported pain and crepitus in the left shoulder and 
lancinating pain which at times radiated down the arm to his 
fingers.  X-rays of cervical spine and left shoulder showed 
only small developmental variants in the former, unchanged 
from before.  

Notations in July 1995 were that cervical traction was to be 
discontinued although he was to continue using the left 
shoulder sling during the day.  He had had an exacerbation of 
left shoulder problems after lifting a child.  In late July 
1995, it was noted that he still had some tenderness at the 
left greater tuberosity as well as the left upper trapezius 
areas, and was told to continue the rehabilitation center for 
the left shoulder problems.  August 1995 reports showed 
continued left shoulder problems but lessening of pain.  
Impingement was still said to be positive.

In November 1996, clinical records show that the veteran said 
his right shoulder bursitis had been getting better until he 
rolled his car 10 days before, and since then, he had 
developed problems to include a right shoulder flare-up, and 
then, discomfort with pain in the left shoulder.  The 
physician opined that the veteran had a right shoulder 
bursitis exacerbation along with bilateral trapezius strain 
and apparent minor impingement of his left brachial plexus 
after the motor vehicle accident.

In November and December 1996, the veteran was seen for 
repeated complaints of neck and left shoulder pain and 
limitation of motion.  It was said that his problems had been 
exacerbated by a motor vehicle accident.

Cervical X-rays in November 1996 showed a developmental 
variation at C-1/ C-2; in addition, there was some reversal 
of the normal cervical curvature in the upper cervical 
region; and a "slight degree of spurring, especially 
involving the C-3, C-4, inner space posteriorly."  It was 
felt that this was little changed from before, but the slight 
reversal of the normal cervical curve might represent some 
muscle spasm. 

In April 1997, a magnetic resonance imaging (MRI) showed 
bilateral shoulder impingement.

The veteran's claim for service connection for the herein 
concerned disabilities was filed at separation from service.

On VA examination in September 1997, the veteran reported a 
long and detailed history of neck (cervical), low back and 
left shoulder problems and injuries.  The examiner noted a 
history of left shoulder pain but was unable to demonstrate a 
left shoulder disability.  As for the cervical and lumbar 
spines, the examiner concluded both were then "normal" but in 
both cases, stated that "myofascial or facet syndrome must be 
ruled out", further testing for which was not undertaken.  X-
rays were reported negative.

Since then, however, the veteran has been treated by VA and 
by a fee-basis physical therapist for neck, low back and 
cervical discomfort.  Clinical records from 1998 show severe 
pain in and recorded instances of neck and bilateral shoulder 
muscle spasms.  Detailed histories refer to repeated 
incidents in service relating to these areas.

A statement is of record from the fee-basis physical 
therapist, dated in August 1998, to the effect that in caring 
for the back and shoulder complaints, the treatment approach 
has been focussed on the "assumption that the majority of his 
symptoms are stemming from chronic neck/shoulder injury and 
chronic low back injury dating back to this time while in 
service".  It was further noted that these problems had since 
been exacerbated by other incidents.  

In his testimony in August 1998, the veteran again enumerated 
his many inservice problems with neck, left shoulder and low 
back injuries and disability, all of which he stated had 
continued with similar or identical symptomatology since 
then.  He testified that he had been diagnosed as having left 
shoulder tendonitis and fibromyalgia (as in the right 
shoulder for which service connection is in effect).  Tr. at 
2, 4.  He reported that physicians at a service and VA 
facilities had told him that his neck and back problems were 
intertwined with the shoulder difficulties, and that he was 
being treated for those as well with pain killers.  Tr. at 3.  


The veteran stated that the back and shoulder problems waxed 
and waned.  Tr. at 3.  And that the left shoulder makes a 
cracking noise, is painful and his motion is limited by the 
pain.  Tr. at 4.  The Hearing Officer, the veteran and the 
veteran's representative discussed at length the possibility, 
based on what he had been told by his physicians, that the 
veteran's neck, back and left (and service-connected right) 
shoulder (and service-connected left elbow) symptoms were all 
intertwined, and that an additional special examination was 
therefore necessary.  Tr. at 4, 6, 8-9.

In summary, it appears that some of the clinical findings, 
including on X-rays and MRI's in service are of degenerative 
changes or actual impingement which would not tend to 
disappear.  The VA examination shortly after separation from 
service showed continued complaints similar to those in 
service as related to left shoulder, neck and low back, but 
the examiner was unable to find a definite diagnosis, albeit 
additional tests were recommended, and not thereafter done.  
It is suggested by the evidence that in addition to possible 
degenerative changes in the cervical area, the veteran may 
have fibromyalgia, with which he says has been diagnosed.

Recent treatment from late 1997 and into 1998 has shown that 
VA and service facilities apparently find the same symptoms 
as the veteran had in service, in some cases exacerbated at 
times, and all have noted no history other than that relating 
to the inservice injuries and symptoms.  

A fee-basis physical therapy has specifically identified the 
current problems as being basically due to the inservice 
injuries.  This, with consideration of the entire evidentiary 
record, appears to provide a reasonable basis for finding 
that the three primary components of the well-grounded claim 
have been met, and accordingly, development of the evidence 
so as to be able to equitably proceed with the consideration 
of the claim on the substantive merits are appropriate.  



ORDER

The claim of entitlement to service connection for left 
shoulder, neck and low back disorders is well grounded.  To 
this extent only, the appeal is granted.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (and M&ROC's) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

Because the claim of entitlement to service connection for 
left shoulder, neck and low back disorders, is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VAM&ROC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1996), the Board is deferring adjudication of the issues of 
entitlement to service connection for left shoulder, 
neck/cervical and low back disorders pending a remand of the 
case to the M&ROC for further development as follows:

1.  The M&ROC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to his treatment for 
left shoulder, neck, and low back 
symptomatology.  After obtaining any 
necessary authorization or medical 
releases, the M&ROC should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.   

2.  The M&ROC should arrange for a VA 
orthopedic examination of the appellant 
by an orthopedic surgeon and a 
neurologist, or other appropriate 
specialists who have not previously seen 
him for the purpose of ascertaining the 
current nature, extent of severity, and 
etiology of any left shoulder, cervical 
and lumbosacral disorders which may be 
present.  The claims file and a separate 
copy of this remand, must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination.  Any further indicated 
special studies must be conducted.  
The examiners should express an opinion 
as to the specific diagnosis(es) and 
possible versus probable etiologies of 
all current left shoulder, cervical and 
lumbar disabilities, the relationship of 
current symptoms to similar symptoms in 
service and, specifically, to inservice 
injuries and diagnoses as well as already 
service-connected disabilities including 
but not limited to 38 C.F.R. § 3.310 
(1999) and Allen v. Brown, 7 Vet. App. 
439 (1995).  Any opinions expressed must 
be accompanied by a complete rationale.  

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and the required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the M&ROC should re-
adjudicate the issues of entitlement to 
service connection for left shoulder, 
cervical and low back disorders under all 
pertinent criteria.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the M&ROC.  The veteran is 
advised that the examination requested in this remand is 
necessary to adjudicate his claim, and that a failure, 
without good cause, to appear for scheduled examinations, 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


